DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/1/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-5 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 3/10/2022 and 12/1/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 3/10/2022.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the number of words is not within the range 50 to 150.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim (s) 1, 2, 3, 4 and 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4 and 5 of U.S. Patent No. 11304217 in view of Lee et al. US 20190191461.

As to claim 1:
U.S. Patent No. 11304217 discloses:
U.S. Patent Application 17692037
U.S. Patent No. 11304217
An ...comprising:

control circuitry, which, in operation, controls:

in a first case that a relation between a first resource pool in a first carrier


and a priority of a packet satisfies a determined condition, 


selecting the first resource pool for transmission of the packet; and 

transmitting the packet using the first resource pool, and

in a second case that the relation between the first resource pool in the first carrier and the priority of the packet does not satisfy the determined condition,

selecting a second resource pool out of a plurality of resource pools in a plurality of carriers, based on channel busy ratios (CBRs) of the plurality of resource pools, 

wherein the second resource pool is selected in increasing order of the CBRs from a lowest CBR of the CBRs; and

transmitting the packet using the second resource pool; and
at least one output coupled to the control circuitry, which, in operation, outputs a signal.
A communication apparatus, comprising: circuitry; and a transmitter which is coupled to the circuitry, 


wherein in a first case that a relation between a first resource pool in a first carrier 

and a priority of a packet satisfies a determined condition, the circuitry, in operation, 

selects the first resource pool for transmission of the packet, and 

the transmitter, in operation, transmits the packet using the first resource pool, 

in a second case that the relation between the first resource pool in the first carrier and the priority of the packet does not satisfy the determined condition, 



the circuitry, in operation, selects a second resource pool out of a plurality of resource pools in a plurality of carriers, based on channel busy ratios (CBRs) of the plurality of resource pools, 

wherein the second resource pool is selected in increasing order of the CBRs from a lowest CBR of the CBRs, and 


the transmitter, in operation, transmits the packet using the second resource pool. (claim 1)


      
U.S. Patent No. 11304217 as described above does not explicitly teach:
integrated circuit,

However, Lee et al. further teaches an integrated circuit capability which includes:
integrated circuit,
(“The processor may include Application-Specific Integrated Circuit (ASIC), other chipsets, logical circuit and/or data processing device. The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory card, storage medium and/or other storage device. The RF unit may include a baseband circuit to process a radio signal. When embodiments are implemented by software, the methods described above may be implemented by a module (process, function, and so on) which performs the functions described above. A module may be stored in the memory and executed by the processor. The memory may be installed inside or outside the processor and may be connected to the processor via various well-known means.”; Lee et al.; 0515)
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the integrated circuit capability of Lee et al. into U.S. Patent No. 11304217. By modifying the apparatus of U.S. Patent No. 11304217 to include the integrated circuit capability as taught by the ASIC of Lee et al., the benefits of improved radio resource efficiency (Lee et al.; 0022) are achieved.

As to claim 2:
U.S. Patent No. 11304217 discloses:
U.S. Patent Application 17692037
U.S. Patent No. 11304217
The ... according to claim 1, wherein the second resource pool is selected based on channel occupancy ratios (CRs) of the plurality of resource pools.
The communication apparatus according to claim 1, wherein the circuitry selects the second resource pool based on channel occupancy ratios (CRs) of the plurality of resource pools. (claim 2)


      
U.S. Patent No. 11304217 as described above does not explicitly teach:
integrated circuit,

However, Lee et al. further teaches an integrated circuit capability which includes:
integrated circuit,
(“The processor may include Application-Specific Integrated Circuit (ASIC), other chipsets, logical circuit and/or data processing device. The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory card, storage medium and/or other storage device. The RF unit may include a baseband circuit to process a radio signal. When embodiments are implemented by software, the methods described above may be implemented by a module (process, function, and so on) which performs the functions described above. A module may be stored in the memory and executed by the processor. The memory may be installed inside or outside the processor and may be connected to the processor via various well-known means.”; Lee et al.; 0515)
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the integrated circuit capability of Lee et al. into U.S. Patent No. 11304217. By modifying the apparatus of U.S. Patent No. 11304217 to include the integrated circuit capability as taught by the ASIC of Lee et al., the benefits of improved radio resource efficiency (Lee et al.; 0022) are achieved.

As to claim 3:
U.S. Patent No. 11304217 discloses:
U.S. Patent Application 17692037
U.S. Patent No. 11304217
The ... according to claim 2, wherein the second resource pool is selected in increasing order of the CRs from a lowest CR of the CRs.
The communication apparatus according to claim 2, wherein the second resource pool is selected in increasing order of the CRs from a lowest CR of the CRs. (claim 3)


      
U.S. Patent No. 11304217 as described above does not explicitly teach:
integrated circuit,

However, Lee et al. further teaches an integrated circuit capability which includes:
integrated circuit,
(“The processor may include Application-Specific Integrated Circuit (ASIC), other chipsets, logical circuit and/or data processing device. The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory card, storage medium and/or other storage device. The RF unit may include a baseband circuit to process a radio signal. When embodiments are implemented by software, the methods described above may be implemented by a module (process, function, and so on) which performs the functions described above. A module may be stored in the memory and executed by the processor. The memory may be installed inside or outside the processor and may be connected to the processor via various well-known means.”; Lee et al.; 0515)
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the integrated circuit capability of Lee et al. into U.S. Patent No. 11304217. By modifying the apparatus of U.S. Patent No. 11304217 to include the integrated circuit capability as taught by the ASIC of Lee et al., the benefits of improved radio resource efficiency (Lee et al.; 0022) are achieved.

As to claim 4:
U.S. Patent No. 11304217 discloses:
U.S. Patent Application 17692037
U.S. Patent No. 11304217
The ... according to claim 1, wherein at least one resource in the second resource pool is selected, out of a plurality of resources in the second resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources.
The communication apparatus according to claim 1, wherein at least one resource in the second resource pool is selected, out of a plurality of resources in the second resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources. (claim 4)


      
U.S. Patent No. 11304217 as described above does not explicitly teach:
integrated circuit,

However, Lee et al. further teaches an integrated circuit capability which includes:
integrated circuit,
(“The processor may include Application-Specific Integrated Circuit (ASIC), other chipsets, logical circuit and/or data processing device. The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory card, storage medium and/or other storage device. The RF unit may include a baseband circuit to process a radio signal. When embodiments are implemented by software, the methods described above may be implemented by a module (process, function, and so on) which performs the functions described above. A module may be stored in the memory and executed by the processor. The memory may be installed inside or outside the processor and may be connected to the processor via various well-known means.”; Lee et al.; 0515)
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the integrated circuit capability of Lee et al. into U.S. Patent No. 11304217. By modifying the apparatus of U.S. Patent No. 11304217 to include the integrated circuit capability as taught by the ASIC of Lee et al., the benefits of improved radio resource efficiency (Lee et al.; 0022) are achieved.

As to claim 5:
U.S. Patent No. 11304217 discloses:
U.S. Patent Application 17692037
U.S. Patent No. 11304217
The ... according to claim 1, wherein any resources which the communication apparatus does not monitor are precluded from selection of at least one resource in the second resource pool.
The communication apparatus according to claim 1, wherein any resources which the communication apparatus does not monitor are precluded from selection of at least one resource in the second resource pool. (claim 5)


      
U.S. Patent No. 11304217 as described above does not explicitly teach:
integrated circuit,

However, Lee et al. further teaches an integrated circuit capability which includes:
integrated circuit,
(“The processor may include Application-Specific Integrated Circuit (ASIC), other chipsets, logical circuit and/or data processing device. The memory may include Read-Only Memory (ROM), Random Access Memory (RAM), flash memory, memory card, storage medium and/or other storage device. The RF unit may include a baseband circuit to process a radio signal. When embodiments are implemented by software, the methods described above may be implemented by a module (process, function, and so on) which performs the functions described above. A module may be stored in the memory and executed by the processor. The memory may be installed inside or outside the processor and may be connected to the processor via various well-known means.”; Lee et al.; 0515)
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the integrated circuit capability of Lee et al. into U.S. Patent No. 11304217. By modifying the apparatus of U.S. Patent No. 11304217 to include the integrated circuit capability as taught by the ASIC of Lee et al., the benefits of improved radio resource efficiency (Lee et al.; 0022) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190387377 – teaches sorting carriers based on their priorities (see para. 0088).
US 20220086805 – teaches a resource pool with an associated priority allowed to be transmitted by the resource pool (see para. 0081)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464